JS 44 (Rev. 09/19)

provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

ited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a2) PLAINTIFFS
David E. Seitz

(b) County of Residence of First Listed Plaintiff Bexar
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Jason M. Davis and Jay Hulings, Davis & Santos, P.C. 713 S. Flores St.
San Antonio, TX 78204 Tel: 210-853-5582; Steve A. Bryant Law Offices

of Steve A. Bryant, P.C. 3243 Canterbury In. Montgomery TX 77356

DEFENDANTS

NOTE:

Attorneys (Known)

713-960-1488

 

A.O. Smith Corporation

County of Residence of First Listed Defendant

Milwaukee County

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Brian C. Boyle and Charles M. Stam, Lightfoot, Franklin & White, LLC,
1885 St. James Place Suite 1150 Houston, TX 77056, Ph:

 

Il. BASIS OF JURISDICTION (Pace an “X” in One Box Only)

 

(For Diversity Cases Only)

PTF

DEF

IH. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X” in One Box for Plaintiff

and Qne Box for Defendant)
PTF DEF

 

 

 

 

 

 

 

 

4 1. U.S. Government 3 Federal Question
Plaintiff (U.S. Government Not a Party) Citizen of This State (X1 © 1 Incorporated or Principal Place a4 04
of Business In This State
O 2 US. Government M4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os &s
Defendant (Indicate Citizenship of Parties in Item HII) of Business In Another State
Citizen or Subject of a G3 © 3. Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES __]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure 0) 422 Appeal 28 USC 158 1 375 False Claims Act
O 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal 0 376 Qui Tam (31 USC
O 130 Miller Act 1 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
OC 140 Negotiable Instrument Liability 0 367 Health Care/ C1 400 State Reapportionment
OG 150 Recovery of Overpayment | 01 320 Assault, Libel & Pharmaceutical PR HTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
O 151 Medicare Act CG 330 Federal Employers’ Product Liability 1 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability O 368 Asbestos Personal OF 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | ( 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability _— O 840 Trademark Corrupt Organizations
11 153 Recovery of Overpayment Liability PERSONAL PROPERTY 0) J 1 480 Consumer Credit

of Veteran’s Benefits
CG 160 Stockholders’ Suits

O 350 Motor Vehicle
C1 355 Motor Vehicle

 

CO 370 Other Fraud
0 371 Truth in Lending

 

 

 

(XK 190 Other Contract Product Liability (1 380 Other Personal
(1 195 Contract Product Liability | 360 Other Personal Property Damage
(7 196 Franchise Injury OF 385 Property Damage
CG 362 Personal Injury - Product Liability
Medical Malpractice
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
1 210 Land Condemnation () 440 Other Civil Rights Habeas Corpus:
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee
C1 230 Rent Lease & Ejectment 0 442 Employment (1 510 Motions to Vacate
0 240 Torts to Land (7 443 Housing/ Sentence
0 245 Tort Product Liability Accommodations O 530 General
0 290 All Other Real Property 0 445 Amer. w/Disabilities -] 1 535 Death Penalty
Employment Other:
© 446 Amer. w/Disabilities -] 540 Mandamus & Other
Other 0 550 Civil Rights

 

07 448 Education

 

LABOR

0 710 Fair Labor Standards
Act

0 720 Labor/Management
Relations

0 740 Railway Labor Act

4 751 Family and Medical
Leave Act

(1 790 Other Labor Litigation

1 791 Employee Retirement
Income Security Act

 

IMMIGRATION

 

01 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

 

O 462 Naturalization Application
O 465 Other Immigration
Actions

 

O 861 HIA (1395¢f)

O 862 Black Lung (923)

C1 863 DIWC/DIWW (405(g))
C1 864 SSID Title XVI

OC 865 RSI (405(g))

 

FEDERAL TAX SUITS

 

(1 870 Taxes (U.S. Plaintiff
or Defendant)

C1 871 IRS—Third Party
26 USC 7609

 

(15 USC 1681 or 1692)

(1 485 Telephone Consumer
Protection Act

1 490 Cable/Sat TV

1 850 Securities/Commodities/
Exchange

(1 890 Other Statutory Actions

CO 891 Agricultural Acts

© 893 Environmental Matters

0 895 Freedom of Information
Act

O 896 Arbitration

C1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

41 = Original 2K2 Removed from O 3  Remanded from 0 4 Reinstated or 4 5 Transferredfrom © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

28 U.S.C § 1332

 

Brief description of cause:, .
Diversity of citizenship; amount in controversy; costs

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity).

 

 

 

 

 

VIT. REQUESTED IN CO) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 1,000,000.00 JURY DEMAND: Byes No
VID. RELATED CASE(S)
IF ANY (See instructions): JUDGE - DOCKET NUMBER
DATE | | 203 q Cow. OF ys 7 OF RECORD
FOR OFFICE USE ONLY
APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #

AMOUNT
